UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ISAAC MIKE ABERGEL,
                           Plaintiff,                             ORDER OF DISMISSAL

                    -against-                                        1:19-CV-6340 (LLS)
SOCIAL SECURITY ADMINISTRATION.,
                           Defendant.



 ISAAC MIKE ABERGEL,

                                Plaintiff,
                                                                  1:19-CV-6413 (LLS)
                     -against-

 CALIFORNIA FRANCHISE TAX BOARD,

                                Defendant.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings these actions invoking the Court’s diversity

jurisdiction. He alleges “data beach,” “identity theft,” “social security fraud,” “tax fraud,” and

“aiding abetting criminal enterprise.” By orders dated July 19, 2019, the Court granted Plaintiff’s

requests to proceed without prepayment of fees, that is, in forma pauperis.

                                     STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to
construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

        Although pro se litigants enjoy the Court’s “special solicitude,” Ruotolo v. I.R.S., 28 F.3d

6, 8 (2d Cir. 1994) (per curiam), their pleadings must comply with Rule 8 of the Federal Rules of

Civil Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief. A complaint states a claim for relief if the claim is plausible. Ashcroft

v. Iqbal, 556 U.S. 662, 678-79 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). To review a complaint for plausibility, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable inferences in the pleader’s favor. Id. (citing

Twombly, 550 U.S. at 555). But the Court need not accept “[t]hreadbare recitals of the elements

of a cause of action,” which are essentially legal conclusions. Id. at 678 (citing Twombly, 550

U.S. at 555). As set forth in Iqbal:

        [T]he pleading standard Rule 8 announces does not require detailed factual
        allegations, but it demands more than an unadorned, the-defendant-unlawfully-
        harmed-me accusation. A pleading that offers labels and conclusions or a
        formulaic recitation of the elements of a cause of action will not do. Nor does a
        complaint suffice if it tenders naked assertions devoid of further factual
        enhancement.

Id. (internal citations, quotation marks, and alteration omitted). After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible − not merely possible − that the pleader is entitled to relief. Id.

                                          BACKGROUND

        In Abergel v. Social Security Administration, ECF 1:19-CV-6340, 2, Plaintiff states that

his “identity was stolen and someone used [his] social security [number] for over 5 years.” (ECF



                                                   2
No. 2 p. 4.) As evidence of this, Plaintiff states that he has a “social security statement showing

[his] income is reported for 2015 and 2016 [as] $40k a year [which is] impossible because [his]

income is $0 for 2015 and 2016.” (Id.) He sues the Social Security Administration for “fraud,

identity theft, false income report, [and] aiding and abetting misuse of [his] social security

[number] for 5 years. (Id.) Plaintiff also asserts “data breach.” 1

       In Abergel v. California Franchise Tax Board, ECF 1:19-CV-6340, 2, Plaintiff alleges

“fraud, aiding abetting fraud, S.S. fraud, tax fraud, aiding abetting S.S. fraud and tax fraud . . .

.I.D. theft. . . aiding abetting criminal enterprise.” He seeks to change his California Tax

identification number and other personal identifying information, as well as $101 billion in

damages. 2

                                           DISCUSSION

A.     Sovereign Immunity

       The doctrine of sovereign immunity bars federal courts from hearing all suits for

monetary damages against the United States, including federal agencies like the Social Security

Administration, unless sovereign immunity has been waived. See United States v. Mitchell, 445

U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586 (1941)). Plaintiff

brings this action under the Court’s diversity jurisdiction and has not asserted claims against the



       1
         The Federal Trade Commission’s website provides that “people whose Social Security
numbers have been stolen should contact the credit bureaus to ask that fraud alerts or credit
freezes be placed on their credit reports and contact the IRS Identity Protection Specialized Unit
at 1-800-908-4490.”
       2
          Plaintiff filed numerous actions against companies such as Facebook, Yahoo, Inc., and
Sprint alleging “data beach,” “identity theft,” and “computer hacking.” These were dismissed
because Plaintiff failed to allege any details about what occurred, much less any facts that, if
true, would show that he suffered a “particularized and concrete injury” that would satisfy the
constitutional standing requirements. See, e.g., Abergel v. Facebook, Inc., ECF 1:19-CV-6474
(LLS).


                                                   3
U.S. Social Security Administration under any federal statute that would abrogate that immunity.

The Court therefore dismisses Plaintiff’s claims against the Social Security Administration

because he asserts claims against a Defendant that is immune from suit. 28 U.S.C.

§ 1915(e)(2)(B)(iii).

B.      Eleventh Amendment Immunity

        “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id.

        The California Franchise Tax Board is an arm of the State and as such enjoys Eleventh

Amendment immunity. Plaintiff brings this action under the Court’s diversity jurisdiction and

has not asserted claims against the California Franchise Tax Board under any federal statute that

would abrogate that immunity. The Eleventh Amendment therefore bars Plaintiff’s claims

against the California Franchise Tax Board, and the Court dismisses these claims. 28 U.S.C.

§ 1915(e)(2)(B)(iii).

C.      Leave to Amend

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.




                                                   4
                                          CONCLUSION

       The Clerk of Court is directed to assign these matters to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaints, filed in forma pauperis

under 28 U.S.C. § 1915(a)(1), are dismissed because Defendants are immune from suit on his

claims. 28 U.S.C. § 1915(e)(2)(B)(iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    July 24, 2019
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 5
